DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on April 13, 2022, claims 1 and 17 were amended, and claims 2, 4, 9, 15, 16, 18, 23, 27 and 28 were cancelled. Currently, claims 1, 3, 5-8, 10-14, 17, 19-22, 24-26 and 29 are pending in this application.
Allowable Subject Matter
Claims 1, 3, 5-8, 10-14, 17, 19-22, 24-26 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claims 1 and 17, the most relevant reference, US 2001/0052961 to Towler et al. (Towler), fails to disclose or suggest a device as well as a method of electrically controlling state transition of a liquid crystal material in the device comprising the liquid crystal material and a polymeric structure consisting of polymerized liquid crystal material with a selected locked-in liquid crystal state in which liquid crystal molecules are unable to realign in response to an applied electric field.
As shown in Figs. 3a, 3b, 4 and 5, the liquid crystal in the nucleation region 11 is not in a selected locked-in liquid crystal state since the liquid crystal molecules realign in response to an applied electric field in order to nucleate the V-state into the active region 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 2, 2022